*351RESOLUCIÓN.
Por cuanto el peticionario lia presentado una solicitud de certiorari dirigida contra el Juez de la Corte de Distrito de San Juan, Sección 2a., para que se anulen cuatro órdenes, dos de ellas dictadas por el juez de la Sección Ia. de dicha corte con fecha 4 de mayo y 3 de julio de 1914 respectivamente, y las otras dos dictadas por el juez de la Sección 2a. con fecha 11 y 13 de julio de 1914.
Por cuanto de lo anteriormente relacionado y de la soli-citud se desprende que se trata en este recurso de anular órdenes dictadas por distintos tribunales en distintos proce-dimientos tramitados uno. en la sección Ia. y otro en la sección 2a. de la Corte de Distrito de San Juan, tribunales que de acuerdo con las leyes creadoras de los mismos, de marzo 8,1906, pág. 93, y marzo 14,1907, pág. 240, son completamente independientes con distintos jueces y con distinta jurisdic-ción, sin que el hecho de que el juez de una sección actúe como juez especial en la otra durante la ausencia del juez propie-tario, desvirtúe para nada la independencia ni la distinción que existe entre ambos tribunales, y la pureza del procedi-miento exige que cuando se trata de revisar por medio del recurso de certiorari órdenes dictadas por distintos tribunales en distintos procedimientos, se presente una solicitud de cer-tiorari distinta para cada tribunal, pues sería una mala prác-tica el acumular distintos jueces de distintos tribunales como partes demandadas en una misma solicitud de certiorari.
Por cuanto no cabe anular por medio de este recurso las dos órdenes primeramente mencionadas, porque esta soli-citud de certiorari no está dirigida contra el juez que dictó dichas órdenes, ni ha sido hecho él parte en este procedimiento, y porque ellas fueron dictadas en el caso de Sucesores de Abarca, S. en 0., contra la Central Yannina, sobre cobro de una cantidad de dinero y nombramiento de administrador judicial, en cuyo caso no es parte el peticionario, y de acuerdo con la jurisprudencia sentada por este tribunal en los casos *352de Delgado v. La Corte de Distrito, 8 D. P. R., 507, Giménez v. La Corte de Distrito, 9 D. P. R., 333, Quiñones v. La Corte de Distrito, 11 D. P. R., 433, y Monserrat v. Foote, juez de distrito, 17 D. P. R., 913, solamente en casos muy excepcio-nales procede el libramiento de un mandamiento de certio-rari a petición de una persona que no ba sido parte en el pleito cuya revisión solicita.
Pon CUANTO tampoco cabe anular la otra orden impugnada de julio 11, 1914, dictada por el Juez de la Sección 2a. en el caso de Antonio J. Amadeo v. Central Vannina, sobre cobro de mil dólares y por la cual dicho juez denegó una solicitud de aseguramiento de sentencia fundada en la ley para asegurar la efectividad de sentencias de marzo 1, 1902, porque de la copia certificada unida a la petición de certiorari de la orden impug-nada de mayo 4, 1914, dictada por el Juez de la Sección Ia. se nombraron síndicos judiciales para la Central Vannina que han tomado posesión de los bienes de dicha corporación, y es un principio bien sentado por la jurisprudencia americana que no cabe embargar bienes que están en custodia le gis por orden de otro tribunal de jurisdicción concurrente, no pu-diendo perturbarse por medio de un mandamiento de embargo de otro tribunal la posesión que actualmente tienen los síndicos judiciales de los mismos bienes que el peticionario' desea embargar.
■ Por cuanto abrigamos algunas dudas en cuanto a la pro-cedencia o improcedencia de la otra orden impugnada de julio 13, 1914, por la cual el juez de la Sección 2a. denegó una moción del peticionario para que se anotara la rebeldía de la demandada en el caso pendiente ante dicha sección entre el peticionario y dicha corporación, sobre cobro de mil dólares y preferimos que el peticionario con respecto a esta orden concreta ejercite ante el tribunal inferior o ante este tribunal los recursos que estime procedentes.
Por tanto, por los fundamentos anteriormente expuestos se desestima la solicitud de certiorari presentada en este caso y se deniega la expedición del mandamiento sin perjuicio *353de que el peticionario con respecto a la orden de julio 13, 1914, mencionada anteriormente, ejercite en la forma y ante quien corresponda, los recursos que en derecho procedan.
Desestimada la solicitud de certiorari y dene-gada la expedición del mandamiento.
Jueces concurrentes: 'Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.